Title: To George Washington from Major General Lafayette, 14 August 1780
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


					
						My dear General
						Light infantry Camp August the 14th 1780
					
					You very well know that for Many and Many Reasons Both on account of the Country and on that of the french, I think it very important, Nay I might Say politically Necessary that Some thing Brillant Be at this time perform’d By our troops—to those Motives Which are very strongly impress’d on My Mind, and which I Might More fully explain in A Conversation, I will, add, My dear General, that I Warmly wish to Bring the light infantry into an Action which would put them in Spirits for the Campaign.
					There are two way of executing it which Seem to offer a pretty Good probability of Succes, and the less they May be foreseen By the ennemy the More it is prudent to Undertake them.
					I have been this Morning to fort lee, and from what I Could discover it Seems that the ennemy have two Small hessian encampements one the North part of the island—one of about four hundred men By fort Washington—the other a little Stronger at Some distance from that fort, which By the Way is not So difficult of Acces As I thought, and in which there Appears to be But a Small guard—from that place to Newyork, No troops are to be Seen—all the Ships are Below Newyork

excepting a Small vessel who lays above fort lee and does not Carry more than four or at most Six pounde[r]s—So at least we have judg’d.
					I Can’t help thinking that if No other troops Are Within Supporting distance, it would be very easy to Bring down Boats along the Shore with the tide, and when the tide would Begin to Come up to cross over york island a Body of fifteen hundred Men—the Right Column to March to the larger encampement—the left one to the little Camp and to the fort—a Night Surprise Would Cause a Great Confusion in the two Camps—on entering in fort Washington We would Burn the Magazine, destroy the provisions or Stores, and Spike up the Cannon, and after having Kill’d a Number and dispers’d the Rest of the Soldiers in the Camps we might Set fire to the tents⟨—⟩the distance of the Shipping Below, and the force of the tide Coming up would Make it Very Safe to go over and Retreat with the Greatest ease.
					That plan, My dear General, ought to be Minutely examin’d and I will to morrow Come to Your quarters about diner time—But in all Cases Would beg leave Most earnestly to Request You would be pleas’d to Send for intelligences on that head.
					An other project, My dear General, would be this—Supposing that the ennemy have Advanced a Corps towards philips’s house, Can’t we Cross over from dob’s ferry and Cut them off? for that Article I Would Also Beg you to Send for Speedy intelligences Which will only enlighten our Measures, and do not for the present engage us to Any thing.
					My Motive for Being So hasty about Getting intelligences is that General clinton’s present position Seems to Afford a very Good opportunity of fulfilling My purposes. With the highest Respect and Most tender Affection I have the honor to be, My dear General—Your most obedient humble Servant
					
						Lafayette
					
				